In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00109-CR



           THE STATE OF TEXAS, Appellant

                            V.

          EARL SCOTT CHESNUT, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1021768




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                     MEMORANDUM OPINION
         On July 27, 2010, a grand jury indicted Earl Scott Chesnut for aggravated assault with a

deadly weapon. Chesnut properly made application for the final disposition of the indictment,

pursuant to the Interstate Agreement on Detainers Act. See TEX. CODE CRIM. PROC. ANN. art.

51.14 (West 2006). Chesnut’s request triggered the State’s requirement that he be tried “within

180 days after he shall have caused to be delivered to the prosecuting officer and the appropriate

court of the prosecuting officer’s jurisdiction written notice of . . . his request for a final

disposition.” TEX. CODE CRIM. PROC. ANN. art. 51.14, art. III(a). Because the trial court found

that the State failed to bring Chesnut to trial within 180 days after the prosecutor’s office actually

received the request for disposition, the trial court employed the mandatory remedy of dismissal

of the untried indictment.

         The State appeals the dismissal of its indictment. The State has filed a single brief in

which it raises an issue common to all of its appeals. 1 It argues that because the request for final

disposition was not received by the court until the hearing on Chesnut’s motion to dismiss, the

180-day time period set forth in the statute had not expired, and, therefore, the trial court erred in

dismissing the indictment. We addressed this issue in detail in our opinion of this date on the

State’s appeal in cause number 06-13-00107-CR. For the reasons stated therein, we likewise

conclude that the trial court’s dismissal of the indictment in this case was proper.




1
 The State also appeals the dismissal of indictments for theft of a firearm and unauthorized use of a vehicle in cause
numbers 06-13-00107-CR and 06-13-00108-CR.

                                                          2
      We affirm the trial court’s judgment.




                                              Jack Carter
                                              Justice

Date Submitted:      January 23, 2014
Date Decided:        February 12, 2014

Do Not Publish




                                                 3